DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 05/25/2018 as modified by the preliminary amendment filed on 05/25/2018.  Claims 1-2, 5-12 and  33-38 are now pending in the present application. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/25/2018, 05/22/2019, 06/24/2019, 07/31/2019, 04/29/2020 and 06/29/2020  are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 
Claims 1-2, 5-8, 10, 12, 33-35 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by provisional Application RYU et al of the Patent Application No. :( US 2018/0184246 A1) herein after referred as RYU.
For claim 1, RYU teaches a radio terminal comprising:
a memory (2622 fig 26); and
at least one processor coupled to the memory (2621 fig 26), wherein
the at least one processor is configured to transmit to a radio station a Radio Resource Control (RRC) connection setup complete message (paragraph [0187], lines 1-3) including a UE assistance information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desires to use (paragraph [0387]- [0389], lines 1-6), the radio terminal supports, or the radio terminal is configured with (paragraph [0398], lines 1-4 ) .
For claim 2, RYU teaches the radio terminal, wherein the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane (paragraph [0336], lines 1-5), and
the at least one processor is configured to, when the second communication architecture type is used for the radio terminal, receive from the radio station an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0121], lines 1-12).
For claim 5, RYU teaches a radio station comprising:
a memory (2612 fig 26); and
at least one processor coupled to the memory (2611 fig 26), wherein
the at least one processor is configured to receive a Radio Resource Control (RRC) connection setup complete message from a radio terminal (paragraph [0187], lines 1-3 ), and
configured to retrieve, from the RRC connection setup complete message, a UE assistance information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desires to use (paragraph [0387]- [0389], lines 1-6), the radio terminal supports, or the radio terminal is configured with (paragraph [0398], lines 1-4).
For claim 6, RYU teaches the radio station, wherein the at least one processor is further configured to determine, based on the UE assistance information element, a communication architecture type to be used for data packet transmission for the radio terminal (paragraph [0336], lines 1-5).
For claim 7, RYU teaches the radio station, wherein the at least one processor is further configured to:
select, from a plurality of core networks, a core network corresponding to the determined communication architecture type (paragraph [0084], lines 1-6) ; and
transmit, to the selected core network, an initial Non-Access Stratum (NAS) message retrieved from the RRC connection setup complete message (paragraph [0086], lines 1-5).
For claim 8, RYU teaches the radio station, wherein the at least one processor is configured to transmit, to the selected core network, the initial NAS message and an initial UE message including an information element indicating the determined communication architecture type (paragraph [0190], lines 1-4).
For claim 10, RYU teaches the radio station, wherein
the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane, and the at least one processor is configured to, when the second communication architecture type is used for the radio terminal, transmit to the radio terminal, in response to receiving the RRC connection setup complete message, an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0119]-[0121], lines 1-12).
For claim 12, RYU teaches a method in a radio station, the method comprising:
receiving a Radio Resource Control (RRC) connection setup complete message from a radio terminal (paragraph [0187], lines 1-3); and
retrieving, from the RRC connection setup complete message, a UE assistance information element indicating which of a plurality of communication architecture types for data packet (paragraph [0387]- [0389], lines 1-6), the radio terminal supports, or the radio terminal is configured with (paragraph [0398], lines 1-4 ).
For claim 33, RYU teaches the method, further comprising determining, based on the UE assistance information element, a communication architecture type to be used for data packet transmission for the radio terminal (paragraph [0336], lines 1-5).
For claim 34, RYU teaches the method, further comprising:
selecting, from a plurality of core networks, a core network corresponding to the determined communication architecture type (paragraph [0084], lines 1-6); and
transmitting, to the selected core network, an initial Non-Access Stratum (NAS) message retrieved from the RRC connection setup complete message (paragraph [0086], lines 1-5).
For claim 35, RYU teaches the method, wherein the transmitting includes transmitting, to the selected core network, the initial NAS message and an initial UE message including an information element indicating the determined communication architecture type (paragraph [0190], lines 1-4).
For claim 37, RYU teaches the method, wherein
the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane, and the method further comprises, when the second communication architecture type is used for the radio terminal, transmitting to the radio terminal, in response to receiving the RRC connection setup complete message, an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0119]-[0121], lines 1-12).
Allowable Subject Matter
Claims 9, 11, 36 and 38 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20190313288-A1
LI; Han
US-10326689-B2
Liu; Ken
US-10749721-B2
Fertonani; Dario
US-20150089164-A1
Ware; Frederick A.
US-20150312835-A1
SUBRAMANIAN; MUTHUKUMAR
US-20130122913-A1
Agarwal; Rajni
US-20180324652-A1
Ryu; Jinsook
US-20180352416-A1
RYU; Jinsook
US-20180220289-A1
RYU; Jinsook

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642